Citation Nr: 0125727	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  99-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
neurosarcoidosis with controlled seizure disorder, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable initial evaluation for 
ganglion cyst of the left wrist.

3.  Entitlement to a compensable initial evaluation for 
decreased sense of smell.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1989 and from August 1990 to February 1999.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The veteran, his spouse, and his representative appeared at a 
hearing before a hearing office at the RO in July 1999 and at 
a hearing via videoconference with the Board in June 2001.  
The veteran submitted additional medical evidence for review 
to the Board and submitted a waiver of RO consideration of 
such evidence.


REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  

In the instant case, the Board observes that the most recent 
VA examination was conducted in December 1998.  The veteran, 
at his hearings, has contended that his conditions have 
worsened.  The Board is of the opinion that current VA 
examinations would be helpful to appropriately assess the 
veteran's current disorders.  VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Moreover, at his June 2001 hearing, the veteran raised the 
issue of entitlement to service connection for psychiatric 
disorder or depression on a secondary basis.  Additionally, 
the Board notes that, in a January 2001 rating decision, the 
RO granted service connection for cognitive disorder as 
associated with neurosarcoidosis and assigned a 30 percent 
evaluation and denied entitlement to a total rating based on 
individual unemployability.  The veteran's representative 
addressed these issues in a March 2001 VA Form 1-646 and the 
veteran, at his June 2001 hearing, indicated his disagreement 
with this rating decision; thus, a notice of disagreement is 
of record.  However, it does not appear that the RO has had 
the opportunity to issue a statement of the case addressing 
these issues.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).   Furthermore, the Board finds that 
the issues of entitlement to service connection for a 
psychiatric disorder/depression on a secondary basis and 
evaluation of cognitive disorder may directly affect the 
outcome of the issue of entitlement to a higher initial 
evaluation for neurosarcoidosis, the Board concludes that 
such issues are inextricably intertwined with the certified 
issue of higher initial evaluation for neurosarcoidosis.  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran from 1998 to 
present.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded VA 
examination(s) to determine the nature 
and extent of his neurosarcoidosis with 
controlled seizure disorder, ganglion 
cyst of the left wrist, and loss of sense 
of smell.  All special studies and tests 
should be performed.  The examiner(s) 
should review the veteran's claims folder 
to include all medical reports and 
opinions and provide current diagnoses of 
his disorders.   The examiner(s) should 
state with specificity the symptoms 
associated with neurosarcoidosis, the 
symptoms associated with cognitive 
disorder, and the symptoms associated 
with a psychiatric disorder/depression, 
if any.  An appropriate examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran has an acquired 
psychiatric disorder, including 
depression, that is proximately due to or 
the result of, or been chronically 
worsened by, the veteran's service 
connected cognitive disorder associated 
with neurosarcoidosis, history of 
neurosarcoidosis with controlled seizure 
disorder, ganglion cyst of the left 
wrist, or history of decrease sense of 
smell.  A complete rationale for all 
opinions offered should be provided.

3.  Inasmuch as the issues of entitlement 
to service connection for psychiatric 
disorder to include depression is deemed 
to be "inextricably intertwined" with the 
issues of higher evaluation for 
neurosarcoidosis and higher evaluation 
for cognitive disorder as secondary to 
neurosarcoidosis, the RO should take 
appropriate adjudicative action, and 
provide the veteran and representative 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

4.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to higher initial evaluation 
for cognitive disorder, currently 
evaluated as 30 percent and entitlement 
to a total rating based on individual 
unemployability, undertaking such 
development as is necessary in order to 
adjudicate the issues and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal within the applicable time period 
to complete an appeal of this issue to 
the Board.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing regulations has been 
fully complied with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


